In re New Orleans City of; Barthelemy, Sidney Mayor; New Orleans City Coun*1146cil; — Defendants); applying for writ of cer-tiorari and/or review; to the Court of Appeal, Fourth Circuit, No. 90CA-1110; Parish of Orleans, Civil District Court, Div. “K”, No. 85-9819.
Prior report: La.App., 580 So.2d 536.
Writ granted and case remanded to the court of appeal to decide the issue of whether the plaintiff is receiving disability plan benefits which serve to reduce worker’s compensation benefits under LSA-R.S. 23:1225(C)(1) or retirement benefits which do not reduce compensation benefits. If it is determined that plaintiff is receiving disability plan benefits, then the case should be remanded to the district court for additional evidence and a decision on the proportion of the pension and relief plan funded by the City, and a determination of the worker’s compensation benefits, if any, payable to plaintiff.
CALOGERO, C.J., dissents.